Title: I. William Green to the Secretary of State, 23 May 1791
From: Green, William
To: Jefferson, Thomas



Sir
London the 23d. of May 1791.

I had the honour to address a letter to you on the 21st. of last January, concerning the conduct of the British Administration, with respect to the Brigantine Rachel, Nicholas Duff Master, belonging to the port of New York. I should not have sollicited the trouble of your attention to that detail from me, although both Vessel and Cargo were my own; if Mr. Johnson the Consul of the United States for this port had conceived his intervention warrantable, at the time of her arrival: but, as he had just then only received a notification of his own appointment, without any official Instructions for his line of conduct, he did not think it right without these to interest himself upon the business, until the pressing necessity of National Circumstance compelled him. From that moment I have been silent, unless with him; and he has had the goodness since to act with such energy of Public Spirit, as it is hoped will meet your approbation, although it has had no effect towards procuring redress.
This vessel is now in the seventh Month of her detaintion, since she left New York, three months on her first arrival, and four on her outward passage. She has been pillaged of a part of her Cargo, and the remainder is to be subject to an arbitrary fine. A very heavy Expence and Loss have been incurred, and yet no offence has been committed, except that of landing an English made fowling piece, part of the baggage of Mr. Knox, the Consul for Dublin, who came to England with me a passenger in the vessel.
Under the auspices of Mr. Johnson, I have nearly compleated the proofs of a damage, which I have sustained, as a Citizen and Subject  of the United States, of somewhat more than Two hundred thousand Dollars, for which, notwithstanding the Treaty of Peace, I am not permitted to plead in a British Court of Justice; a lawful impediment being put in my way, as an American Creditor, to annul my claim against British Debtors. This business alone brought me to Europe last fall; but, as it is nearly accomplished, I shall embark shortly to return, when I shall be permitted to lay these proofs before you, for your inspection. I have the honour to be, with the greatest respect, Sir, Your most obedient, humble servant,

William Green

